Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to Claim 1, the feature “the reference data comprises unique data” is indefinite. It is not clear what the meaning of “unique data” is.
For the purpose of a compact prosecution, the Examiner treated this limitation as the reference data comprises corresponding data.

With regards to Claim 1, the feature “update data updated when tilting occurs” is indefinite. It is not clear what the meaning of it is. Similar issue exists in Claims 6-8.

For the purpose of a compact prosecution, the Examiner treated this limitation as recoding/storing the sensed peak value corresponding to the determined tilting.

With regards to Claim 1, the feature “update data updated when tilting occurs” is indefinite. It is not clear what the meaning of it is when the tilting has been established already in the previous step, as recited (“determine whether tilting occurs”).  
It is interpreted similar to the above.

With regards to Claim 6, the feature “in response to tilting having occurred before the determining of whether tilting occurs” is indefinite. It is not clear what the meaning of it is when the determiner has already determined that the tilting had occurred. 
For the purpose of a compact prosecution, the Examiner treated this limitation as using stored sensed data corresponding to tilting in determined further tilting.
Similar interpretation is used in Claims 7-9 that are also being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Nussbaumer (US 2011/0031836), hereinafter ‘Nussbaumer’ in view of T. Hoshi et al. (JP 2002260488), hereinafter ‘Hoshi’ (machine translation of the description and the abstract are attached).

With regards to Claim 1, Nussbaumer discloses an apparatus for sensing rotation (a method for the determination of a tilting of a rotor of a rotational machine [0001]), comprising: 
a pattern portion (rotor magnet MR is arranged on said rotor [0059]) connected to a rotator (a magnetic rotor supported magnetically in contact free manner within the stator [0008]), and comprising patterns extending in a rotation direction of the rotator (magnets MR, Fig.2); 
a sensor group disposed opposite to the pattern portion, and configured to sense rotation of the rotator (a plurality of individual stator magnets MS can also be provided at the stator [0060]); and 
a rotation information calculator configured to calculate rotation information in response to a sensing signal output from the sensor group and measured by the rotation of the rotator (For the evaluation of the sensor signals and for the control and/or regulation of the equilibrium position of the rotor, an actuator unit including an electronic data processing unit can be provided in a manner known per se [0107])during a single interval (in the operational state … momentary state which will automatically be reversed again due to the reluctance forces in the further course of operation so that the rotor 3 is again stabilized in relation to the axial direction the equilibrium position [0069]; Figs. 5b-10b, (intensity) measurement zones; also, inherent, as the rotor rotates and collects instantaneous intensity values corresponding to time-dependent particular rotor positions, emphasis added by examiner), wherein 
the rotation information calculator comprises a tilting determiner (for the determination of a tilting of the rotor with respect to the magnetic stator plane, a second control measurement zone, which is a part of the second measurement zone, is provided below or above the magnetic rotor plane at the rotor such that at least 50% preferably more than 50% of the second sensor signal which can be generated from the second measurement zone can be generated by the second control measurement zone at the second sensor [0099]).
Nassbaumer also discloses obtaining one or more of peak values of the sensing signal [0082].
However, Nassbaumer is silent that a tilting determiner is configured to compare one or more of peak values of the sensing signal with a maximum value of reference data or a minimum value of the reference data, and determine whether tilting occurs, and wherein the reference data comprises unique data corresponding to a reference of an initial determination of whether tilting has occurred, and update data updated when tilting occurs.
Hoshi discloses a tilting determiner (processing element 31, Fig. 6) comparing one or more of peak values of the sensing signal with a maximum value of reference data or a minimum value of the reference data, and determine whether tilting occurs, and wherein the reference data comprises unique data corresponding to a reference of an initial determination of whether tilting has occurred (A control lever (2) has a magnet and magnetic sensors (8a-8c) arranged at various tilt positions of the control lever. The distance between the magnet and each sensor varies when the lever is tilted so that the sensors output corresponding different values. Each output value is compared with maximum and minimum threshold values so as to determine tilt position of the lever, Abstract; at the distance R2 beyond the second output value H3 to the maximum output value side, the maximum output value H1 (for example, about 4 volts of voltage value) indicated by point Z2 is output. And at this distance R2, the magnet 6 moves to the operating position closest to the first, second, and third magnetic detection elements Ba, Bb, Be. [0051, 0052]). (Examiner note: data corresponding to an initial position of a lever without/before a tilting action serve as a reference data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nussbaumer in view of Hoshi to determine whether tilting occurs based on a strength of a sensed signal predictably caused by increased proximity of the metal/magnet pattern portion (magnet, Nussbaumer) to sensing coils of a sensor group and corresponding increase in a sensed signal as further known in the art (Fukushima, US 2003/0142073, [0093]) and as also taught by Hoshi.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nussbaumer in view of Hoshi to compare one or more of peak values of the sensing signal with a maximum value of reference data or a minimum value of the reference data to confirm the above tilting condition corresponding to particular sensed signal (voltage) value (the tilt position can be reliably detected, Hoshi [0013]), while storing/recording data (“update data updated when tilting occurs”) corresponding to this already confirmed tilting condition (“tilting occurred”) (the magnetic stoke switch of the present invention has a storage arithmetic element that stores the maximum and minimum output values output from the magnetic detection element in one or more tilt operations of the operation lever, Hoshi [0014]).

With regards to Claim 2, Nussbaumer in view of Hoshi discloses the claimed limitations as discussed above in Claim 1.

With regards to Claim 3, Nussbaumer in view of Hoshi discloses the claimed invention as discussed above in Claim 1.
However, Nussbaumer does not disclose wherein the tilting determiner is further configured to determine that tilting occurs, in response to one or more of the peak values of the sensing signal being greater than the maximum value of the reference data or less than the minimum value of the reference data.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nussbaumer in view of Hoshi to determine that tilting occurs, in response to one or more of the peak values of the sensing signal being greater than the maximum value of the reference data or less than the minimum value of the reference data because the higher or the lower reference values than the corresponding maximum and minimum values (thresholds) have been already reached indicating tilting condition, and, therefore, the exceedance over these values (above the maximum or below the minimum) would further confirm the tilting.

With regards to Claim 4, Nussbaumer in view of Hoshi discloses the claimed invention as discussed above in Claim 3.
However, Nussbaumer does not disclose wherein the tilting determiner is further configured to determine that tilting occurs in a first direction, in response to one or more of the peak values of the sensing signal being greater than the maximum value of the reference data, and wherein the tilting determiner is further configured to determine that tilting occurs in a second direction different from the first direction, in response to one or more of the peak values of the sensing signal being less than the minimum value of the reference data.
Hoshi discloses wherein the tilting determiner is further configured to determine that tilting occurs in a first direction, in response to one or more of the peak values of the sensing signal being greater than the maximum value of the reference data, and wherein the tilting determiner is further configured to determine that tilting occurs in a second direction different from the first direction, in response to one or more of the peak values of the sensing signal being less than the minimum value of the reference data (when the operation lever 2 is tilted (rotated) in the direction of arrow A1 on the first straight line as shown in FIG. 2 … Then, when the operation lever 2 is tilted by a predetermined angle, the magnet 6 attached to the drive portion 2b of the operation lever 2 approaches the first magnetic detection element Sa attached to the lower side of the printed circuit board 7, and the first magnetic detection element Sa detects an increase in magnetic force from the magnet 6 and outputs the output value that is the first threshold [0033]; Contrary to the above, when the operation lever 2 is tilted [forward) in the direction of arrow A2 on the first straight line from the neutral position shown in FIG. 1, the magnet 6 approaches the second magnetic detection element 8b attached to the upper side of the printed circuit board 7, and this second magnetic detection element 8b detects an increase in magnetic force from the magnet 6, and outputs the output value that is the first threshold [0038]; Fig. 4; And the output values from the first, second, and third magnetic sensing elements 8a, 8b, and 8c are a predetermined first and second in the rising curve as shown in FIG. It is configured to perform an ON / OFF function as a switch [not shown) based on this first and second thresholds when the threshold is exceeded [crossed) or crossed [crossed] in a descending curve [0069]: Fig. 6).

With regards to Claim 5, Nussbaumer in view of Hoshi discloses the claimed invention as discussed above in Claim 3.
However, Nussbaumer does not disclose wherein the tilting determiner is further configured to compare the unique data with the peak values of the sensing signal, in response to tilting having not occurred before the determining of whether tilting occurs.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nussbaumer in view of Hoshi to compare the unique data with the peak values of the sensing signal, in response to tilting having not occurred before the determining of whether tilting occurs as known in the art of making logical decisions based on reference values (thresholds), see, for example Hoshi (ln this graph diagram, basically, from the neutral position of the operation lever 2, the magnet 6 gradually approaches the first, second, and third magnetic detection elements Ba, Bb, and Bc, respectively, and a rising curve is drawn so as to output a voltage that becomes the maximum output value. Next, from the state where the magnet 6 approaches the first, second, and third magnetic detection elements Ba, 8b, and Bc respectively, the magnet 6 separates and gradually returns to the neutral position a downward curve, and returns to the output value at the neutral position of the magnet 6. Next, a downward curve is drawn so that the magnet 6 outputs a voltage that is gradually far from the first, second, and third magnetic detection elements Ba, 8b, and Be respectively from the output value at the neutral position and becomes the minimum output value [0048]).

With regards to Claim 6, Nussbaumer in view of Hoshi discloses the claimed invention as discussed above in Claim 3.
However, Nussbaumer does not disclose wherein the tilting determiner is further configured to compare the update data with the peak values of the sensing signal, in response to tilting having occurred before the determining of whether tilting occurs.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nussbaumer in view of Hoshi to compare the update data with the peak values of the sensing signal, in response to tilting having occurred before the determining of whether tilting occurs to use latest peak values in reliable determination of tilting. 
 
With regards to Claim 7, Nussbaumer in view of Hoshi discloses the claimed invention as discussed above in Claim 6.
However, Nussbaumer does not disclose the update data comprises peak values of a previous sensing signal measured when tilting is lastly measured before the determining of whether tilting occurs.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nussbaumer in view of Hoshi that the update data comprises peak values of a previous sensing signal measured when tilting is lastly measured before the determining of whether tilting occurs to base another tilting decision on the last reliable data as discussed in Claim 6.

With regards to Claim 8, Nussbaumer in view of Hoshi discloses the claimed invention as discussed above in Claim 7.
However, Nussbaumer does not disclose wherein the tilting determiner is further configured to update the update data to the peak values of the sensing signal, in response to determining that tilting occurs.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nussbaumer in view of Hoshi to update the update data to the peak values of the sensing signal, in response to determining that tilting occurs because the tilting determination is based on these peak values and these values could be used to verify another (future) tilting event.

With regards to Claim 9, Nussbaumer in view of Hoshi discloses the claimed invention as discussed above in Claim 8.
However, Nussbaumer does not disclose wherein the determiner is further configured to use the update data updated to the peak values of the sensing signal as the reference data until subsequent tilting occurs.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nussbaumer in view of Hoshi to use the update data updated to the peak values of the sensing signal as the reference data until subsequent tilting occurs as last reliable data corresponding to tilting detection as discussed in Claim 6.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nussbaumer in view of Hoshi, and further in view of Richard Ruh et al. (US 2017/0089735), hereinafter ‘Ruh’.
Nussbaumer in view of Hoshi discloses the claimed invention as discussed above in Claim 1.
However, Nussbaumer does not disclose wherein a wearable electronic device comprising the apparatus for sensing rotation of claim 1.
Ruh discloses a wearable apparatus for sensing a rotation that is a subject to a possible tilting of a rotator (rotatable shaft, Abstract, [0025]).

It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nussbaumer in view of Hoshi, and further in view of Ruh to produce a similar wearable device (interpreted as portable or integral, as no features related to “wearable” are discussed in the disclosure) for sensing rotation that is a subject to a possible rotator tilting as discussed in Riu [0025] if a portable use of such rotation device would be sought and/or according to MPEP 2144.04, IV and V.

Allowable Subject Matter
Claims 10-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
In regards to the independent Claim 10, the teachings of Nussbaumer, Hoshi, Ruh, SAGEMUELLER, and Tamura, individually and/or combined, show all the elements of the claim except a tilting direction/ratio determiner configured to determine a tilting direction and a tilting ratio by comparing a maximum value of the peak values of the sensing signal with a maximum value of the unique data, in response to tilting occurring in the first direction according to a determination result of the tilting determiner, and comparing a minimum value of the peak values of the sensing signal with a minimum value of the unique data, in response to tilting occurring in the second direction according to the determination result of the tilting determiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SAGEMUELLER et al. (US 2017/0322022) discloses determining deflection of a rotor from the relative position of the detection devices (sensor group, instant application) and the measurement body (pattern portion, instant application).
Tamura (US 5365458) discloses measuring apparatus comprising a detecting device for detecting a deflection of the rotating shaft of a motor by comparing peak signals of the corresponding time period with a reference signal using capacitance-type distance sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863